DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 were previously pending and subject to a non-final rejection dated November 5, 2021. In the Response, submitted on February 7, 2022, claims 1, 3, 4-6, 11, 14-16 and 18 were amended. In the Examiner’s amendment below, claims 1, 3, 5, 11 and 15-16 were amended and claim 4 was cancelled. Therefore, claims 1-3, and 5-19 are allowed as indicated below in view of the Examiner's amendment.

Response to Arguments
Applicant’s arguments on Pages 9-11 of the Response concerning the previous rejection of the claims under 35 U.S.C. 103, have been fully considered and are found persuasive in view of the claim amendments. Therefore, the rejection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as providing by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Robert Okonowski on February 23, 2022 to amend claims 1, 3, 5, 11 and 15-16, and cancel claim 4 as noted below:

1.	(Currently Amended) A vehicle sensing system, comprising:
a plurality of vehicle sensing devices, each vehicle sensing device of the plurality of vehicle sensing devices comprising:
at least one wireless transceiver configured to communicate a first signal with a wireless device of a user in a vehicle;
at least one vehicle detector comprising:
a magnetometer configured to detect a change in a magnetic field and generate magnetometer data based on the change, the change in the magnetic field caused by the vehicle; and
an accelerometer configured to detect vibrations and generate accelerometer data representative of the vibrations caused by the vehicle;
a processor connected to the at least one wireless transceiver and the at least one vehicle detector, and configured to:
receive (i) the magnetometer data and (ii) the accelerometer data;
detect a direction of travel [[and]] or a speed of travel via the at least one vehicle detector in response to the accelerometer data, and detect entry of the vehicle into an area via the at least one vehicle detector in response to at least one of (i) the magnetometer data and (ii) the accelerometer data, 
determine information about the vehicle in response to the detecting the entry of the vehicle, comprising a response of the mobile wireless electronic device to a prompt transmitted by the wireless transceiver requesting payment for a parking space; and
; and
an output device connected to the processor, wherein the processors of the plurality of vehicle sensing devices are configured to cooperate, using their respective wireless transceivers, to determine a position of the wireless device in communication with at least one of the vehicle sensing devices via wireless communications, and to direct a respective user of the wireless device to an authorized parking space via their respective output device.
2.	(Original) The vehicle sensing system of claim 1, wherein the at least one wireless transceiver comprises a wireless network transceiver and a Bluetooth receiver; and wherein the processor is also configured to transmit an application trigger via the Bluetooth receiver.
3.	(Currently Amended) The vehicle sensing system of claim 1, s comprises a wireless network transceiver and a Bluetooth transceiver; and wherein the processors of the vehicle sensing devices are configured to cooperate, using their respective Bluetooth transceivers, to determine a position of the wireless device in wireless communication with at least one of the vehicle sensing devices via Bluetooth communications.
4.	(Canceled) 
5.	(Currently Amended) The vehicle sensing system of claim 3, wherein the processors of [[a]] the plurality of vehicle sensing devices cooperate to determine the position of the wireless device using Bluetooth signal triangulation.
6.	(Previously Presented) The vehicle sensing system of claim 1, wherein the processor is further configured to determine whether the vehicle is entering the area or leaving the area based on a series of vibrations recorded by the accelerometer.

8.	(Previously Presented) The vehicle sensing system of claim 1, wherein the at least one vehicle detector comprises an RFID reader; and wherein the information about the vehicle determined by the processor includes a code associated with tires used by the vehicle.
9.	(Original) The vehicle sensing system of claim 8, wherein the processor is also configured to accept payment from the user via the RFID reader.
10.	(Previously Presented) The vehicle sensing system of claim 1, wherein the at least one transceiver comprises a wireless network transceiver and a Bluetooth receiver; and wherein the information about the vehicle determined by the processor includes a number of Bluetooth enabled devices within the vehicle as detected by the Bluetooth receiver.
11.	(Currently Amended) The vehicle sensing system of claim 1, 
12.	(Original) The vehicle sensing system of claim 11, wherein the at least one vehicle sensing device further comprises a payment acceptance device coupled to the processor; and wherein the processor is also configured to, after presenting the payment prompt to the user via the output device, accept payment from the user via the payment acceptance device.
13.	(Previously Presented) The vehicle sensing system of claim 11, wherein the processor is also configured to, if payment has not been received after presenting the 
14.	(Previously Presented) The vehicle sensing system of claim 1, wherein the processor is also configured to, via the at least one vehicle detector, determine a parking space in which the vehicle is parked, and transmit information about the parking space to the server via the at least one wireless transceiver.
15.	(Currently Amended) The vehicle sensing system of claim 14, 
16.	(Currently Amended) The vehicle sensing system of claim 14, 
17.	(Previously Presented) The vehicle sensing system of claim 16, wherein the processor is also configured to, via the at least one vehicle detector, determine whether the vehicle has left the parking space within a given amount of time after communication of the lack of authorization, and to notify a parking lot operator about theft if the vehicle has not left the area.
18.	(Previously Presented) The vehicle sensing system of claim 1, wherein the processor is also configured to, via the at least one vehicle detector, determine an entry 
19.	(Original) The vehicle sensing system of claim 18, wherein the processor is also configured to calculate a payment amount based on the entry time and the exit time.
20-22.	(Canceled)

Reasons for Allowance
Claims 1-3 and 5-19 are allowed. The following is Examiner’s statement of reasons for allowance: Examiner knows of no art which teaches or suggests alone, or in combination with other art, independent claim 1 in its entirety. 
The closest prior art for claim 1 is previously cited U.S. Patent Application Publication No. 2017/0148230 to Richard (hereinafter “Richard”). Richard discloses a parking meter that includes a magnetic field sensor for determining the presence or absence of a vehicle in a parking space, and transmitting the occupancy status data to a central server to generate parking space availability data.
The next closest prior art for claim 1 is U.S. Patent Application Publication No. 2011/0057815 to King (hereinafter “King”). King discloses parking sensors that include accelerometers for detecting the arrival of a vehicle.
The next closest prior art for clam 1 is WO 2007/134606 to Pedersen (hereinafter “Pedersen”). Pedersen discloses sensors in a parking facility that detect the direction in which a vehicle is moving, e.g., whether the vehicle is entering or leaving a parking facility. 
The next closest prior art for claim 1 is currently cited U.S. Patent Application Publication No. 2016/0148514 to Iwami et al. (hereinafter “Iwami”). Iwami discloses a 
The next closest prior art for claim 1 is U.S. Patent Application Publication No. 2012/0095791 to Stefik et al. (hereinafter “Stefik”). Stefik discloses parking spaces that have parking indicators to indicate when a vehicle may use a parking space.  
The next closest prior art for claim 1 is currently cited non-patent literature “Sensor Comparation for Smart Parking System” by Mutiara et al., dated Nov. 1, 2015 (hereinafter “Mutiara”). Mutiara discloses a variety of sensors (e.g., loop detector) for detecting the presence of a vehicle in a parking space in order to allow drivers to reserve parking spaces.
Richard, King, Pederson, Iwami, Stefik, and Mutiara alone or in combination (with other previously cited references) do not teaches or suggests alone, or in combination with other art, independent claim 1 in its entirety. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628